DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-11 is the inclusion of the limitation of a conveying unit capable of conveying a print medium relative to the print head in a second direction intersecting the first direction and in a third direction opposite tot eh second direction; a control unit configured to control the print head and the conveying unit such that an image for a unit area is printed by multiple printing conveyance operations in which a printing conveyance operation for conveying the print medium in the second direction while ejecting ink to the unit area of the print medium and a printing conveyance operation for conveying the print medium in the third direction while ejecting ink to the unit area of the print medium are repeated alternately; where the control unis is capable of setting a first printing method in which an image for a unit area is printed by a specified number of the printing conveyance operations and a second printing method in which an image for a unit area is printed by a smaller number than the specified number of the printing conveyance operations.  It is this limitation found in each of the claims, as it is claimed in the combination, that has not been found, 
The primary reason for the allowance of claim 12 is the inclusion of the method step of an image for a unit area is printed by multiple printing conveyance operations in which a printing conveyance operation for conveying the print medium in the second direction while ejecting ink to the unit area of the print medium and a printing conveyance operation for conveying the print medium in the third direction while ejecting ink to the unit area of the print medium are repeated alternately; a first printing method and a second printing method are settable; in the first printing method, an image for a unit area is printed by a specified number of the printing conveyance operations; and in the second printing method, an image for a unit area is printed by a smaller number than the specified number of the printing conveyance operations.  It is this step found in each of the claims, as it is claimed in the combination, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicants disclosure:
Tsutsumi et al (U.S. Pub. 2006/0044331)
Park (U.S. Pub. 2006/0238595)
Kanazawa et al (U.S. Pub. 2002/0021323)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 30, 2021